DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated April 25, 2022 in which claims 1, 3, 11, and 13 have been amended. Therefore, claims 1-6, 8-16, 18-20, and 23 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16, 18-20, and 23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
determining in real time, by a risk calculation module of a payment processing computer, an amount of collateral associated with an issuer; 
calculating in real time, by the risk calculation module of the payment processing computer, a risk threshold value for the issuer based at least in part on the amount of the collateral and aggregated authorization amounts for the issuer over a number of days specified in an estimated clearing delay parameter of the issuer, the estimated clearing delay parameter based on a sliding window in which authorization amounts associated with an oldest day of the sliding window are removed at an end of a processing day; 
calculating in real time, by a throttling module of the payment processing computer, a throttling threshold value for the issuer based at least in part on the amount of the collateral; 
calculating in real time, by the payment processing computer, a current exposure amount for the issuer based at least in part on aggregating previously authorized and previously uncleared transaction amounts of a plurality of historical authorization request messages involving accounts managed by the issuer, the plurality of historical authorization request messages having been initiated within a threshold time period associated with the estimated clearing delay parameter of the issuer; 
receiving, by the payment processing computer, a plurality of authorization request messages requesting authorization for respective transactions involving the issuer from a plurality of access devices, each of the authorization request messages comprising an issuer account identifier, a transaction amount, and a card verification value; 
in response to determining by the risk calculation module of the payment processing computer that the current exposure amount is between the throttling threshold value and the risk threshold value, wherein the throttling threshold value is less than the risk threshold value: invoking throttling logic in the payment processing computer, which includes: determining, by the payment processing computer, a merchant category code for each of the plurality of authorization request messages, and a type of device associated with the respective transactions involving the issuer, and 
selectively declining, by an override module of the payment processing computer, authorization request messages based on the merchant category code of the authorization request messages and the type of device by transmitting authorization response messages declining the authorization response messages to the access devices, wherein the selectively declined authorization request messages are not transmitted to the issuer, but authorization request messages that are not selectively declined are transmitted to the issuer for approval and authorization response messages corresponding to the authorization request messages that are transmitted to the issuer are received from the issuer; and 
in response to determining the current exposure amount exceeds the risk threshold value, declining, by the risk calculation module of the payment processing computer, all authorization request messages of the plurality of authorization request messages by sending authorization response messages declining the authorization request messages to the access devices instead of sending the authorization request messages to the issuer.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers hedging or analyzing risk related to a financial payment transaction and authorization between various parties, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  
Additionally, the limitations of:
calculating in real time, by the risk calculation module of the payment processing computer, a risk threshold value for the issuer based at least in part on the amount of the collateral and aggregated authorization amounts for the issuer over a number of days specified in an estimated clearing delay parameter of the issuer, the estimated clearing delay parameter based on a sliding window in which authorization amounts associated with an oldest day of the sliding window are removed at an end of a processing day; 
calculating in real time, by a throttling module of the payment processing computer, a throttling threshold value for the issuer based at least in part on the amount of the collateral; 
calculating in real time, by the payment processing computer, a current exposure amount for the issuer based at least in part on aggregating previously authorized and previously uncleared transaction amounts of a plurality of historical authorization request messages involving accounts managed by the issuer, the plurality of historical authorization request messages having been initiated within a threshold time period associated with the estimated clearing delay parameter of the issuer; are Mathematical Concepts which are specifically directed to mathematical calculations.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “processor” and “computer”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “processor” and “computer” language; “transmitting”, “determining”, “calculating”, “receiving”, and “declining” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, determining in real time, by a risk calculation module of a payment processing computer, an amount of collateral associated with an issuer, in the context of the claimed invention encompasses one or more people manually determining an amount of collateral associated with an issuer.
but for the generically recited computer language, calculating in real time, by the risk calculation module of the payment processing computer, a risk threshold value for the issuer based at least in part on the amount of the collateral and aggregated authorization amounts for the issuer over a number of days specified in an estimated clearing delay parameter of the issuer, the estimated clearing delay parameter based on a sliding window in which authorization amounts associated with an oldest day of the sliding window are removed at an end of a processing day, in the context of the claimed invention encompasses one or more people manually calculating a risk threshold value for the issuer based at least in part on the amount of the collateral and aggregated authorization amounts for the issuer over a number of days specified in an estimated clearing delay parameter of the issuer, the estimated clearing delay parameter based on a sliding window in which authorization amounts associated with an oldest day of the sliding window are removed at an end of a processing day.
but for the generically recited computer language, calculating in real time, by a throttling module of the payment processing computer, a throttling threshold value for the issuer based at least in part on the amount of the collateral, in the context of the claimed invention encompasses one or more people manually recording the identification information.
but for the generically recited computer language, calculating in real time, by the payment processing computer, a current exposure amount for the issuer based at least in part on aggregating previously authorized and previously uncleared transaction amounts of a plurality of historical authorization request messages involving accounts managed by the issuer, the plurality of historical authorization request messages having been initiated within a threshold time period associated with the estimated clearing delay parameter of the issuer, in the context of the claimed invention encompasses one or more people manually calculating a current exposure amount for the issuer based at least in part on aggregating previously authorized and previously uncleared transaction amounts of a plurality of historical authorization request messages involving accounts managed by the issuer, the plurality of historical authorization request messages having been initiated within a threshold time period associated with the estimated clearing delay parameter of the issuer.
but for the generically recited computer language, receiving, by the payment processing computer, a plurality of authorization request messages requesting authorization for respective transactions involving the issuer from a plurality of access devices, each of the authorization request messages comprising an issuer account identifier, a transaction amount, and a card verification value, in the context of the claimed invention encompasses one or more people manually receiving a plurality of authorization request messages requesting authorization for respective transactions involving the issuer, each of the authorization request messages comprising an issuer account identifier, a transaction amount, and a card verification value.
but for the generically recited computer language, in response to determining by the risk calculation module of the payment processing computer that the current exposure amount is between the throttling threshold value and the risk threshold value, wherein the throttling threshold value is less than the risk threshold value: invoking throttling logic in the payment processing computer, which includes: determining, by the payment processing computer, a merchant category code for each of the plurality of authorization request messages, and a type of device associated with the respective transactions involving the issuer, in the context of the claimed invention encompasses one or more people manually determining a merchant category code for each of the plurality of authorization request messages, and a type of device associated with the respective transactions involving the issuer.
but for the generically recited computer language, selectively declining, by an override module of the payment processing computer, authorization request messages based on the merchant category code of the authorization request messages and the type of device by transmitting authorization response messages declining the authorization response messages to the access devices, wherein the selectively declined authorization request messages are not transmitted to the issuer, but authorization request messages that are not selectively declined are transmitted to the issuer for approval and authorization response messages corresponding to the authorization request messages that are transmitted to the issuer are received from the issuer, in the context of the claimed invention encompasses one or more people manually selectively declining an authorization request messages based on the merchant category code of the authorization request messages and the type of device by transmitting authorization response messages declining the authorization response messages, wherein the selectively declined authorization request messages are not transmitted to the issuer, but authorization request messages that are not selectively declined are transmitted to the issuer for approval and authorization response messages corresponding to the authorization request messages that are transmitted to the issuer are received from the issuer.
but for the generically recited computer language, in response to determining the current exposure amount exceeds the risk threshold value, declining, by the risk calculation module of the payment processing computer, all authorization request messages of the plurality of authorization request messages by sending authorization response messages declining the authorization request messages to the access devices instead of sending the authorization request messages to the issuer, in the context of the claimed invention encompasses one or more people manually declining all authorization request messages of the plurality of authorization request messages by sending authorization response messages declining the authorization request messages instead of sending the authorization request messages to the issuer.
Claim 2:  but for the generically recited computer language, further comprising: maintaining a risk profile for the issuer, the risk profile comprising historical transaction information of the issuer, wherein determining the risk threshold value is further based at least in part on the risk profile of the issuer, in the context of the claimed invention encompasses one or more person manually maintaining a risk profile for the issuer.
Claim 3:  but for the generically recited computer language, modifying, by the risk calculation module of the payment processing computer, the historical transaction information of the risk profile based at least in part on an new the estimated clearing delay parameter being updated; and calculating, by the risk calculation module of the payment processing computer, risk threshold value based at least in part on the historical transaction information as modified, in the context of the claimed invention encompasses one or more people manually modifying the historical transaction information of the risk profile based at least in part on an new the estimated clearing delay parameter being updated; and calculating risk threshold value based at least in part on the historical transaction information as modified.
Claim 6:  but for the generically recited computer language, further comprising: adjusting, by the risk calculation module of the payment processing computer, the current exposure amount based at least in part on at least one of reversal transactions, merchandise credit transactions, or chargeback transactions, in the context of the claimed invention encompasses one or more people manually adjusting the current exposure amount based at least in part on at least one of reversal transactions, merchandise credit transactions, or chargeback transactions.
Claim 9:  but for the generically recited computer language, further comprising: determining, by the risk calculation module of the payment processing computer, a payment obligation trend associated with the issuer based at least in part on historical transaction information of the issuer, the historical transaction information comprising historical daily transaction volumes associated with the issuer; and determining that payments associated with the plurality of historical authorization request messages exceed a threshold volume with respect to the payment obligation trend, the authorization request message being declined further based at least in part on determining that the payments associated with the plurality of historical authorization request messages exceed the threshold volume with respect to the payment obligation trend associated with the issuer, in the context of the claimed invention encompasses one or more people manually determining a payment obligation trend associated with the issuer based at least in part on historical transaction information of the issuer, the historical transaction information comprising historical daily transaction volumes associated with the issuer; and determining that payments associated with the plurality of historical authorization request messages exceed a threshold volume with respect to the payment obligation trend, the authorization request message being declined further based at least in part on determining that the payments associated with the plurality of historical authorization request messages exceed the threshold volume with respect to the payment obligation trend associated with the issuer.
Claim 10:  but for the generically recited computer language, further comprising: providing, by a notification and alerting module of the payment processing computer, an alert when the risk threshold value exceeds a configurable alerting threshold, in the context of the claimed invention encompasses one or more people manually providing an alert when the risk threshold value exceeds a configurable alerting threshold.
Claim 23:  but for the generically recited computer language, wherein the computer readable medium comprises additional code for causing the processor to: configure an alerting threshold value based on the risk profile, wherein the alerting threshold value is less than then throttling threshold value; and provide an alert when the risk threshold value exceeds the alerting threshold value, in the context of the claimed invention encompasses one or more people manually assigning identification information to an account.

Claims 11, 16, and 18 are substantially similar to claims 1, 6, and 8, thus, they are rejected on similar grounds.
Claims 12 and 13 are substantially similar to claims 2 and 3, thus, they are rejected on similar grounds.
Claims 14 and 15 are substantially similar to claims 4 and 5, thus, they are rejected on similar grounds.
Claim 19 is substantially similar to claim 9, thus, it is rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor” and “computer”, to perform the “transmitting”, “determining”, “calculating”, “receiving”, and “declining”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” and “computer”, to perform the “transmitting”, “determining”, “calculating”, “receiving”, and “declining” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 4, 5, 8, 14, 15, 18, and 20 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-6, 8-16, 18-20, and 23 are not patent eligible.

Response to Arguments
Applicant’s arguments filed on April 25, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-6, 8-16, 18-20, and 23, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application relates to hedging or analyzing risk related to a financial payment transaction and authorization between various parties, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Furthermore, the limitations of:
calculating in real time, by the risk calculation module of the payment processing computer, a risk threshold value for the issuer based at least in part on the amount of the collateral and aggregated authorization amounts for the issuer over a number of days specified in an estimated clearing delay parameter of the issuer, the estimated clearing delay parameter based on a sliding window in which authorization amounts associated with an oldest day of the sliding window are removed at an end of a processing day; 
calculating in real time, by a throttling module of the payment processing computer, a throttling threshold value for the issuer based at least in part on the amount of the collateral; 
calculating in real time, by the payment processing computer, a current exposure amount for the issuer based at least in part on aggregating previously authorized and previously uncleared transaction amounts of a plurality of historical authorization request messages involving accounts managed by the issuer, the plurality of historical authorization request messages having been initiated within a threshold time period associated with the estimated clearing delay parameter of the issuer; are Mathematical Concepts which are specifically directed to mathematical calculations.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the “features of claim 1 impose meaningful limits on any alleged judicial exception.  The limitations include:  Improvements to the function of a computer, or to any other technology or technical field.  Applying the judicial exception with, or by use of, a particular machine.  Effecting a transformation or reduction of a particular article into a different state or thing.  Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”
	Examiner disagrees, however, and notes that, the additional elements of the computer system - a “processor” and “computer” - to perform the “transmitting”, “determining”, “calculating”, “receiving”, and “declining”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers hedging or analyzing risk related to a financial payment transaction and authorization between various parties, which is a fundamental economic practice.  The claims invoke the “processor” and “computer” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))
	Finally, the Applicant argues that the claims are directed to significantly more than the abstract idea because “the claims involve more than performance of ‘well understood, routine, [and] conventional activities previously known to the industry.’”
Examiner disagrees, however, and notes that, as explained above in the instant rejection under 35 U.S.C. § 101, that the various specific, discrete steps carried out by the computer system are a routine, well-understood, and conventional function of a generic computer and, thus, are not sufficient to add significantly more.  The other limitations which are simply supporting the abstract idea correspond to insignificant extra-solution activity which do not transform the abstract idea into a patent eligible subject matter.  Also, the functionality here is already present in the recited hardware, which is merely routine and conventional.  Obtaining, analyzing, and transmitting data is routine and conventional.  There is no technological problem or solution identified.  This is merely a business solution to transfer data between devices.  (MPEP 2106.05 (f))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693